 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HILLIARD WILLIAMS,                                 No. 2:14-cv-1248 KJM AC P
12                        Plaintiff,
13            v.                                         ORDER
14    JAROM A. DASZKO, et al.,
15                        Defendants.
16

17          By order filed March 31, 2019, the district judge adopted the undersigned’s findings and

18   recommendations filed June 5, 2018, thus granting defendant Daszko’s motion for summary

19   judgment and denying defendant Mathis’ motion for summary judgment. See ECF No. 112.

20   This case will now proceed to trial before United States District Judge Kimberly J. Mueller on

21   plaintiff’s Eighth Amendment medical deliberate indifference claim against sole remaining

22   defendant Mathis. Both parties are represented by counsel. Before requiring substantive pretrial

23   statements, the parties will be directed to inform the court of the estimated length of trial and to

24   identify any “black out” dates when either party or their counsel is unavailable through

25   September 2020.

26          Accordingly, IT IS HEREBY ORDERED that, within fourteen (14) days after the filing

27   date of this order, the parties shall file a joint statement informing the court of the estimated

28   ////
 1   length of trial and identifying all known “black out” dates when either party or their counsel is
 2   unavailable through October 2020.
 3          IT IS SO ORDERED.
 4   DATED: April 8, 2019
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
